PER CURIAM.
*112For the reasons stated in the opinion by Wells, J., the decision of the Court of Appeals is affirmed.
On 2 October 1991, this Court allowed the petition of the petitioner-appellant, Wayland S. Barnes, for discretionary review of the additional issue of whether certain taxes should be paid by the estate of Mildred L. Wilson or by the individual beneficiaries. In its judgment, the trial court ordered that the individual beneficiaries, with one exception, pay certain inheritance and federal estate taxes. We now affirm that part of the order of the trial court.
The result is that we affirm the decision of the Court of Appeals as to the issues resolved by that court, and we additionally affirm that part of the order of the trial court providing for the payment of taxes.
Affirmed.